--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.22

 
Amendment No. 1


LINCOLN NATIONAL CORPORATION
EXECUTIVES’ SEVERANCE BENEFIT PLAN


Pursuant to its authority under Section 14 of the Lincoln National Corporation
Executives’ Severance Benefit Plan (the “Plan”), the Board of Directors of the
Corporation hereby amends the Plan as set forth below:


1.   Amend Section 5(a) of the Plan in its entirety to provide as follows:


Section 5.           Plan Benefits.


“(a)          Level of Benefits.  For all Executives, benefits under this Plan
shall be determined based on the designated “Tier” applicable to such Executive:


Tier One:  Executives in Tier One who become entitled to benefits under Section
7(a) shall be paid a cash lump sum payment, as described in Section 5(b)
below.  Tier One Executives shall not be eligible to receive the enhancements
described in Section 8 of the Plan.


Tier Two:  Executives in Tier Two who become entitled to benefits under Section
7(a) shall be paid a cash lump sum payment, as described in Section 5(b) below,
and shall receive certain enhancements to benefits under certain plans sponsored
by the Corporation, as well as other miscellaneous benefits described in Section
8 below.


Tier Three:  Executives in Tier Three who become entitled to benefits under
Section 7(a) shall be paid a cash lump sum payment, as described in Section 5(b)
below, shall receive certain enhancements to benefits under certain plans
sponsored by the Corporation, as well as other miscellaneous benefits described
in Section 8 below.


Designations of Executives as Tier One, Tier Two, or Tier Three Executives shall
be set forth on Appendix A attached to this Plan, as amended from time to time
by the Committee.”
 
 
*           *           *           *
 
2.   Amend Section 9 of the Plan in its entirety to provide as follows:


Section 9.           Potential Reduction of Payments under the Plan


“(a)         Anything in this Plan to the contrary notwithstanding, in the event
the Accounting Firm (as defined below) shall determine that receipt of all
Payments (as defined below) would subject the Executive to tax under section
4999 of the Code, the Accounting Firm shall determine whether some amount of
Plan Payments (as defined below) meets the definition of Reduced Amount (as
defined below).  If the Accounting Firm determines that there is a Reduced
Amount, then the aggregate Plan Payments shall be reduced to such Reduced
Amount.


(b)           If the Accounting Firm determines that aggregate Plan Payments
should be reduced to the Reduced Amount, the Corporation shall promptly give the
Executive notice to that effect and a copy of the detailed calculation
thereof.  For purposes of reducing the Plan Payments so that the Parachute Value
of all Payments, in the aggregate, equals the Reduced Amount, only amounts
payable under this Plan (and no other Payments) shall be reduced.  The reduction
of the amounts payable hereunder, if applicable, shall be made by reducing the
Plan Payments under the following sections in the following order:  (i) any Plan
Payments under Section 5(b) of the Plan; (ii) any Plan Payments payable in cash
under Section 8(b) of the Plan; and (iii) any Plan Payments under Section
8(a)(ii) of the Plan, in each case beginning with payments that would be made
last in time.  In connection with making determinations under this Section 9,
the Accounting Firm shall take into account the value of any reasonable
compensation for services rendered or to be rendered by the Executive before or
after the Change of Control, including without limitation, the Executive’s
agreeing to refrain from performing services pursuant to a covenant not to
compete or similar covenant, and the Corporation shall cooperate in good faith
in connection with any such valuations and reasonable compensation positions.


(c)           As a result of the uncertainty in the application of section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Corporation to or for the benefit of the Executive pursuant to this Plan which
should not have been so paid or distributed (each an “Overpayment”) or that
additional amounts which will have not been paid or distributed by the
Corporation to or for the benefit of the Executive pursuant to this Plan could
have been so paid or distributed (each an “Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder.  In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Corporation or the Executive which
the Accounting Firm believes has a high probability of success, determines that
an Overpayment has been made, the Executive shall pay promptly (and in no event
later than 60 days following the date on which the Overpayment is determined)
any such Overpayment to the Corporation together with interest at the applicable
federal short-term rate provided for in section 7872(f)(2)(A) of the Code
compounded semi-annually; provided, however, that no amount shall be payable by
the Executive to the Corporation if and to the extent such payment would not
either reduce the amount on which the Executive is subject to tax under
section 1 and section 4999 of the Code or generate a refund of such taxes.  In
the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than 60 days
following the date on which the Underpayment is determined) by the Corporation
to or for the benefit of the Executive together with interest at the applicable
federal short-term rate provided for in section 7872(f)(2) (A) of the Code
compounded semi-annually.


(d)           All determinations made by the Accounting Firm under this Section
9 shall be binding upon the Corporation and the Executive and shall be made as
soon as reasonably practicable and in no event later than 15 days following the
date of Executive’s Separation from Service.  All fees and expenses of the
Accounting Firm in implementing the provisions of this Section 9 shall be borne
solely by the Corporation.


(e)           Definitions.  The following terms shall have the following
meanings for purposes of this Section 9.


“Accounting Firm” shall mean a nationally recognized certified public accounting
firm that is selected by the Corporation for purposes of making the applicable
determinations hereunder and reasonably acceptable to the Executive, which firm
shall not, without the Executive’s consent, be a firm serving as accountant or
auditor for the individual, entity or group effecting the Change of Control.
 
“Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on the Executive with respect thereto under sections 1 and 4999 of
the Code and under applicable state and local laws, determined by applying the
highest marginal rate under section 1 of the Code and under state and local laws
which applied to the Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Accounting Firm determines likely to
apply to the Executive in the relevant tax year(s).
 
“Parachute Value” of a Payment shall mean the Present Value as of the date of
the change of control for purposes of section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under section 4999 of the Code will
apply to such Payment.
 
“Payment” shall mean any payment, distribution or benefit in the nature of
compensation (within the meaning of section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Plan or
otherwise.
 
“Plan Payment” shall mean a Payment paid or payable pursuant to this Plan
(disregarding this Section 9).
 
“Present Value” shall mean the present value of a particular payment,
distribution or benefit for purposes of section 280G of the Code as determined
by the Accounting Firm using the discount rate required by section 280G(d)(4) of
the Code.
 
“Reduced Amount” shall mean the amount of Plan Payments that (i) has a Present
Value that is less than the Present Value of all Plan Payments and (ii) results
in aggregate Net After-Tax Receipts for all Payments that are greater than the
Net After-Tax Receipts for all Payments that would result if the aggregate
Present Value of Plan Payments were any other amount that is less than the
Present Value of all Plan Payments.”

 
 

--------------------------------------------------------------------------------

 
